Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 1 of 21 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

-----------------------------------------------------------X
ERDEM CICEKCI, ERDAL CICEKCI and
YAVUZ SAHBAZ, on behalf of themselves,
FLSA Collective Plaintiffs and the Class,

                           Plaintiffs,                         CLASS AND COLLECTIVE
                                                               ACTION COMPLAINT
         -against-
                                                               Jury Trial Demanded
TOPKAPI II, INC. and NEJDET APCIN,

                            Defendants.
-----------------------------------------------------------X

         Plaintiffs Erdem Cicekci (“Erdem”), Erdal Cicekci (“Erdal”), and Yavuz Sahbaz

(“Yavuz”) (collectively, “Plaintiffs”) allege on behalf of themselves, FLSA Collective Plaintiffs

and the Class, against Topkapi II, Inc. (“Topkapi”) and Nejdet Apcin (“Apcin”) (collectively,

“Defendants”), upon information and belief, as follows

                                         NATURE OF THE CLAIMS

1.       Erdem was employed by the Defendants as a non-exempt employee from approximately

         December 2015 to April 27, 2019. During this time period, Erdem would work six (6) days

         per week. On four of these six days, he would work from 11:00 am to 10:00 pm (11 hours

         per day) and on two of these six days he would work from 11:00 am to 10:30 pm (11.5

         hours per day) for a total of 67 hours.

2.       During his employment, Erdem was paid, with few exceptions, $12.50 per hour for forty

         hours.

3.       During this time period, for the hours worked in excess of forty each week, Erdem was not

         paid at all.

4.       For the hours worked in excess of forty each week, Erdem was paid an hourly wage less

                                                          1
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 2 of 21 PageID: 2



      than the minimum wage.

5.    During this time period, Erdem was also not paid any overtime wages.

6.    During this time period, Erdem was also not granted any sick leave.

7.    Erdal was employed by the Defendants as a non-exempt employee from 2011 to April 27,

      2019. During this time period, Erdal would work six (6) days per week. On four of these

      six days, he would work from 11:00 am to 10:00 pm (11 hours per day) and on two of these

      six days he would work from 11:00 am to 10:30 pm (11.5 hours per day) for a total of 67

      hours.

8.    During his employment, Erdal was paid, with few exceptions, $12.50 per hour for forty

      hours.

9.    During this time period, for the hours worked in excess of forty each week, Erdal was not

      paid at all.

10.   For the hours worked in excess of forty each week, Erdal was paid an hourly wage less

      than the minimum wage.

11.   During this time period, Erdal was not paid any overtime wages.

12.   During this time period, Erdal was not granted any sick leave.

13.   Yavuz was employed by the Defendants as a non-exempt employee from June 2014 to

      December 2015, then from July 2016 to December 2016 and again from July 2018 to May

      15, 2019. During this time period, Yavuz would work six (6) days per week. On four of

      these six day, he would work from 11:00 am to 10:00 pm (11 hours per day) and on two of

      these six days he would work from 11:00 am to 10:30 pm (11.5 hours per day) for a total

      of 67 hours.

14.   During his employment, Yavuz was paid, with few exceptions, $12.50 per hour for forty



                                              2
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 3 of 21 PageID: 3



      hours.

15.   During this time period, for the hours worked in excess of forty each week, Yavuz was not

      paid at all.

16.   For the hours worked in excess of forty each week, Yavuz was paid an hourly wage less

      than the minimum wage.

17.   During this time period, Yavuz was paid an hourly wage less than the minimum wage.

18.   During this time period, Yavuz was not paid any overtime wages.

19.   During this time period, Yavuz was not granted any sick leave.

20.   Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§201

      et. seq. (“FLSA”) that they and others similarly situated are entitled to recover from

      Defendants: (1) the minimum wage, (2) unpaid overtime, (3) sick leave, (4) penalties for

      required notices, (5) liquidated damages and (6) attorneys’ fees, interest, and costs.

21.   Plaintiffs further allege that, pursuant to the New Jersey Wage and Hour Law, N.J.S.A.

      34:11-56a et seq. (the "NJWL"), for Plaintiffs and similarly situated co-workers – cooks,

      servers, bussers, runners, bartenders, and other similarly situated employees who work or

      have worked at Topkapi located at 178 Piermont Road, Cresskill, New Jersey 07626, are

      entitled to recover from Defendants: (1) minimum wage, (2) unpaid overtime, (3) sick

      leave, (4) penalties for required notices, (5) liquidated damages and (6) attorneys’ fees,

      interest, and costs.

                               JURISDICTION AND VENUE

22.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b), 28 U.S.C.

      §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiffs’ state law claims

      pursuant to 28 U.S.C. § 1367.



                                                3
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 4 of 21 PageID: 4



23.   Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391 because

      Plaintiffs and Defendants reside in this district.

24.   This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

      and 2202.

                                            PARTIES

25.   Plaintiff Erdem Cicekci (“Erdem”) was and is a resident of Fairview, New Jersey.

26.   Plaintiff Erdal Cicekci (“Erdal”) was and is a resident of Fairview, New Jersey.

27.   Plaintiff Yavuz Sahbaz (“Yavuz”) was and is a resident of Cliffside Park, New Jersey.

28.   Defendant Topkapi II, Inc. (“Topkapi”) was and is a domestic corporation existing under

      the laws of the State of New Jersey, with a service of process address located at 178

      Piermont Road, Cresskill, NJ 07626.

29.   Topkapi was and is doing business as Samdan Restaurant.

30.   At all times relevant to this action, Topkapi has been a business or enterprise engaged in

      interstate commerce employing more than two (2) employees and earning gross annual

      sales over $500,000.00.

31.   Defendant Nejdet Apcin (“Apcin”), upon information and belief, was and is a resident of

      the State of New Jersey.

32.   At all times relevant to this action, Apcin was and is the Owner of Topkapi.

33.   Apcin exercised control over the employment terms and conditions of the Plaintiffs, FLSA

      Collective Plaintiffs and Class Members. Apcin had and exercised the power and authority

      to (i) fire and hire, (ii) determine the rate and method of pay, (iii) determine work schedules

      and (iv) otherwise affect the quality of employment of the Plaintiffs, FLSA Collective

      Plaintiffs and Class Members.



                                                 4
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 5 of 21 PageID: 5



34.   At all times, employees could complain to Apcin directly regarding any of the terms of

      their employment.

35.   At all times, Apcin had and currently has the authority to effect any changes to the quality

      and terms of employees’ employment at Topkapi.

36.   At all times, Apcin had and currently has functional control over the business and financial

      operations of Topkapi.

37.   The acts of Topkapi charged in this Complaint were authorized, directed or accomplished

      by Apcin individually.

38.   The acts of Topkapi charged in this Complaint were authorized, directed or accomplished

      by Apcin’s agents, officers, employees or representatives, while actively engaged in the

      management of Topkapi’s business.

39.   At all relevant times, Topkapi was and continues to be an “enterprise engaged in

      commerce” within the meaning of the FLSA and the NJWL and the regulations thereunder.

40.   At all relevant times, the work performed by the Plaintiffs, FLSA Collective Plaintiffs and

      Class Members was directly essential to the businesses operated by the Defendants.

                     FLSA COLLECTIVE ACTION ALLEGATIONS

41.   Plaintiffs brings claims for relief pursuant to the Federal Rules of Civil Procedure

      (“F.R.C.P.”) Rule 23, on behalf of all non-exempt employees, including cooks, servers,

      bussers, runners, bartenders and other similarly situated employees, employed by

      Defendants on or after the date that is three years before the filing of the Complaint in this

      case as defined herein (the “Class period”).

42.   At all relevant times, Plaintiffs and other FLSA Collective Plaintiffs are and have been

      similarly situated, have had substantially similar job requirements and pay provisions, and



                                                5
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 6 of 21 PageID: 6



      are and have been subjected to Defendants’ decisions, policies, plans, programs, practices

      and procedures, protocols, routines, and rules, all culminating in a willful failure and

      refusal to pay them overtime compensation at the rate of one and one half times the regular

      hourly rate for work in excess of forty (40) hours per workweek. The claims of the Plaintiffs

      stated herein are essentially the same as those of the FLSA Collective Plaintiffs.

43.   The claims for relief are properly brought under and maintained as an opt-in collective

      action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective Plaintiffs

      are readily ascertainable. For purposes of notice and other purposes related to this action,

      their names and addresses are readily available from Defendants. Notice can be provided

      to the FLSA Collective Plaintiffs via first class mail for the last address known to

      Defendants.

                    RULE 23 CLASS ALLEGATIONS – NEW JERSEY

44.   Plaintiffs also bring claims for relief pursuant to the Federal Rules of Civil Procedure

      (“F.R.C.P.”) Rule 23, on behalf of all non-exempt current and former employees, including

      but not limited to other cooks, chefs and staff, on or after the date that is six years before

      the filing of the Complaint in this case as defined herein (the “Class period”).

45.   All said persons, including the Plaintiffs, are referred to herein as the “Class.” The Class

      members are readily ascertainable. The number and identity of the Class members are

      determinable from the records of Defendants. The hours assigned and worked, the positions

      held, and the rate of pay for each Class member are also determinable from the Defendants’

      records. For purposes of notice and other purposes related to this action, their names and

      addresses are readily available from Defendants. Notice can be provided by means

      permissible under F.R.C.P. Rule 23.



                                                6
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 7 of 21 PageID: 7



46.   The proposed Class is so numerous that a joinder of all members is impracticable, and the

      disposition of their claims as a class will benefit the parties and the Court. Although the

      precise number of such persons is unknown, and the facts on which the calculation of that

      number are presently within the sole control of Defendants; upon information and belief,

      there are in excess of twenty (20) Class Members.

47.   The Plaintiffs’ claims are typical of those claims, which could be alleged by any member

      of the Class, and the relief sought is typical of the relief, which would be sought by each

      member of the Class in separate action. All the Class members were subject to the same

      corporate practices of Defendants, as alleged herein, which were and are (1) failure to pay

      minimum wage, (2) failure to pay overtime, (3) failure to pay sick leave, (4) penalties for

      required notices, (5) liquidated damages and (6) attorneys’ fees, interest, and costs.

48.   Defendants’ corporate-wide policies and practices affected all Class members similarly,

      and Defendants benefited from the same type of unfair and/or wrongful acts as to each

      Class member. The Plaintiffs and other Class members sustained similar losses, injuries

      and damages arising from the same unlawful policies, practices and procedures.

49.   The Plaintiffs are able to fairly and adequately protect the interests of the Class and have

      no interests antagonistic to the Class. The Plaintiffs are represented by attorneys who are

      experienced and competent in both class action litigation and employment litigation and

      have previously represented plaintiffs in wage and hour cases.

50.   A class action is superior to other available methods for the fair and efficient adjudication

      of the controversy – particularly in the context of the wage and hour litigation where

      individual class members lack the financial resources to vigorously prosecute a lawsuit

      against a corporate defendant. Class action treatment will permit a large number of



                                               7
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 8 of 21 PageID: 8



      similarly situated persons to prosecute common claims in a single forum simultaneously,

      efficiently, and without the unnecessary duplication of efforts and expense that numerous

      individual actions engender. Because losses, injuries and damages suffered by each of the

      individual Class members are small in the sense pertinent to a class action analysis, the

      expenses and burden of individual litigation would make it extremely difficult or

      impossible for the individual Class members to redress to wrongs done to them. On the

      other hand, important public interests will be served by addressing the matter as a class

      action. The adjudication of the individual litigation claims would result in a great

      expenditure of Court and public resources; however, treating the claims as a class action

      would result in a significant saving of these costs. The prosecution of separate actions by

      individual members of the Class would create a risk of inconsistent and/or varying

      adjudications with respect to the individual members of the Class, establishing

      incompatible standards of conduct for the Defendants and resulting in the impairment of

      class members’ rights and the disposition of their interests through actions which they were

      not parties. The issues in this action can be decided by means of common, class-wide proof.

      In addition, if appropriate, the Court can, and is empowered to, fashion methods to

      efficiently manage this action as a class action.

51.   Defendants and other employers throughout the state violate the NJWL. Current employees

      are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

      employees are fearful of bringing claims because doing so can harm their employment,

      future employment, and future efforts to secure employment. Class actions provide class

      members who are not named in the Complaint a degree of anonymity, which allows for the

      vindication of their rights while eliminating or reducing those risks.



                                                8
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 9 of 21 PageID: 9



52.   There are questions of law and fact common to the Class which predominate over any

      questions affecting only individual class members, including:

(a)   Whether Defendants employed the Plaintiffs and Class members within the meaning of the

      NJWL;

(b)   What are and were the policies, practices, programs, procedures, protocols and plans of the

      Defendants regarding the types of work and labor for which the Defendants did not pay the

      Class members properly;

(c)   At what common rate, or rates subject to common methods of calculation, was and are

      Defendants required to pay the Plaintiffs and Class members for their work;

(d)   Whether Defendants properly notified the Plaintiffs and Class members of their hourly rate

      and overtime rate;

(e)   Whether Defendants paid the Plaintiffs and Class members the proper minimum wage and

      overtime compensation under the NJWL;

(f)   Whether Defendants paid the Plaintiffs and Class members the proper wages for sick leave;

(g)   Whether Defendants provided proper notices to the Plaintiffs and Class members per

      requirements of the NJWL; and

                                 STATEMENT OF FACTS

      Wage Claims for Erdem

53.   Erdem worked for the Defendants at the 178 Piermont Road, Cresskill, NJ 07626.

54.   Erdem was employed by the Defendants as a non-exempt employee from approximately

      December 2015 to April 27, 2019. During this time period, Erdem would work six (6) days

      per week for a total of 67 hours.

55.   During Erdem’s employment with the Defendants, Erdem worked in excess of forty (40)



                                              9
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 10 of 21 PageID: 10



      hours per week.

56.   Defendants paid Erdem $12.50 per hour for forty hours of work.

57.   Defendants refused and failed to pay Erdem for sick leave.

58.   Defendant falsely reported that Erdem only worked 40 hours per week on the pay stubs

      provided despite Erdem working approximately 68 hours per week.

59.   For the hours worked in excess of forty each week, Defendants failed to pay Erdem at the

      required minimum wage rate.

60.   Although Erdem worked over forty hours per week, Defendants failed to pay Erdem at the

      required overtime premium rate.

61.   Defendants reported that Erdem was paid an hourly rate of $12.50 per hour.

62.   The Defendants did not provide any of the required notices to Erdem upon his hire or at

      any time thereafter; said violation include but are not limited to the following: NJSA 12:21-

      1.8, NJSA 34:19-7 and NJAC12:2-1.3.

63.   The Defendants did not provide Erdem with a proper wage statement with each payment

      he received.

64.   Defendants failed to pay Erdem for sick leave, failed to pay Erdem minimum wage, and

      failed to pay Erdem for the overtime hours worked.

      Wage Claims for Erdal

65.   Erdal worked for the Defendants at the 178 Piermont Road, Cresskill, NJ 07626.

66.   Erdal was employed by the Defendants as a non-exempt employee from approximately

      2011 to April 27, 2019. During this time period, Erdal would work six (6) days per week

      for a total of 67 hours.

67.   During Erdal’s employment with the Defendants, Erdal worked in excess of forty (40)



                                               10
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 11 of 21 PageID: 11



      hours per week.

68.   Defendants paid Erdal $12.50 per hour for forty hours of work.

69.   Defendants refused and failed to pay Erdal for sick leave.

70.   Defendant falsely reported that Erdal only worked 40 hours per week on the pay stubs

      provided despite Erdal working approximately 68 hours per week.

71.   For the hours worked in excess of forty each week, Defendants failed to pay Erdal at the

      required minimum wage rate.

72.   Although Erdal worked over forty hours per week, Defendants failed to pay Erdal at the

      required overtime premium rate.

73.   Defendants reported that Erdal was paid an hourly rate of $12.50 per hour.

74.   The Defendants did not provide any of the required notices to Erdal upon his hire or at any

      time thereafter; said violation include but are not limited to the following: NJSA 12:21-

      1.8, NJSA 34:19-7 and NJAC12:2-1.3.

75.   The Defendants did not provide Erdal with a proper wage statement with each payment he

      received.

76.   Defendants failed to pay Erdal for sick leave, failed to pay Erdal the minimum wage, and

      failed to pay Erdal the overtime hours worked.

      Wage Claims for Yavuz

77.   Yavuz worked for the Defendants at the 178 Piermont Road, Cresskill, NJ 07626.

78.   Yavuz was employed by the Defendants as a non-exempt employee from approximately

      June 2014 to December 2015, from July 2016 to December 2016 and from July 2018 to

      May 15, 2019. During these time periods, Yavuz would work six (6) days per week for a

      total of 67 hours.



                                              11
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 12 of 21 PageID: 12



79.   During Yavuz’s employment with the Defendants, Yavuz worked in excess of forty (40)

      hours per week.

80.   Defendants paid Yavuz $12.50 per hour for forty hours of work.

81.   Defendants refused and failed to pay Yavuz for sick leave.

82.   Defendant falsely reported that Yavuz only worked 40 hours per week on the pay stubs

      provided despite Yavuz working approximately 68 hours per week.

83.   For the hours worked in excess of forty each week, Defendants failed to pay Yavuz at the

      required minimum wage rate.

84.   Although Yavuz worked over forty hours per week, Defendants failed to pay Yavuz at the

      required overtime premium rate.

85.   Defendants reported that Yavuz was paid an hourly rate of $12.50 per hour.

86.   The Defendants did not provide any of the required notices to Yavuz upon his hire or at

      any time thereafter; said violation include but are not limited to the following: NJSA 12:21-

      1.8, NJSA 34:19-7 and NJAC12:2-1.3.

87.   The Defendants did not provide Yavuz with a proper wage statement with each payment

      he received.

88.   Defendants failed to pay Yavuz for sick leave, failed to pay Yavuz the minimum wage, and

      failed to pay Yavuz the overtime hours worked.

89.   Although the Plaintiffs, FLSA Collective Plaintiffs and Class members worked over forty

      hours per week, Defendants never paid them for the extra hours worked.

90.   Although the Plaintiffs, FLSA Collective Plaintiffs and Class members worked over forty

      hours per week, Defendants never paid them at the required minimum wage rate.

91.   Although the Plaintiffs, FLSA Collective Plaintiffs and Class members worked over forty



                                               12
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 13 of 21 PageID: 13



       hours per week, Defendants never paid them at the required overtime premium rate.

92.    Although the Plaintiffs, FLSA Collective Plaintiffs and Class members had earned sick

       leave, Defendants never paid them for the sick leave hours earned.

93.    Defendants knowingly and willfully operated their business with a policy of not paying

       either the FLSA minimum wage or the New Jersey State minimum wage to the Plaintiffs,

       FLSA Collective Plaintiffs and Class members.

94.    Defendants knowingly and willfully operated their business with a policy of not paying

       either the FLSA overtime rate (of time and one-half) or the New Jersey State overtime rate

       (of time and one-half) to the Plaintiffs, FLSA Collective Plaintiffs and Class members.

95.    Defendants knowingly and willfully operated their business with a policy of not providing

       proper wage statements to the Plaintiffs and Class members, in violation of the NJWL.

96.    Defendants knowingly and willfully operated their business with a policy of not providing

       proper notices to the Plaintiffs and Class members, at the beginning of employment and at

       any time thereafter, in violation of the NJWL.

97.    Upon information and belief, Defendants were well aware of the FLSA and the NJWL

       having been fined and penalized in the past for violating said laws.

98.    Despite knowledge, Defendants intentionally and maliciously acted in violation of the

       FLSA and the NJWL.

99.    The Plaintiffs retained Akin Law Group PLLC to represent the Plaintiffs, FLSA Collective

       Plaintiffs and Class members, in this litigation and has agreed to pay the firm a reasonable

       fee for its services.

                                 FIRST CAUSE OF ACTION
                               (FLSA – Unpaid Minimum Wage)

100.   Plaintiffs, on behalf of themselves and the NJWL Class Members, repeat and reallege each

                                               13
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 14 of 21 PageID: 14



       and every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein

101.   Defendants are employers within the meaning of 29 U.S.C §§ 203(e) and 206(a), and

       employed the Plaintiffs.

102.   Defendants were required to pay the Plaintiffs and the FLSA Collective the applicable

       federal minimum wage rate.

103.   Defendants failed to pay the Plaintiffs and the FLSA Collective the minimum wage to

       which they are entitled under the FLSA.

104.   Defendants were (and should be) aware from being an employer for many years and from

       the prior violations that the practices described in this Complaint were unlawful;

       Defendants have intentionally and willfully refused to make a good faith effort to comply

       with the FLSA with respect to the compensation of the Plaintiffs and the FLSA Collective.

105.   Considering Defendants willful conduct, a three year statute of limitations applies to this

       matter pursuant to the FLSA, 29 U.S.C. § 255(a).

106.   As a result of Defendants’ willful violations of the FLSA, the Plaintiffs and the FLSA

       Collective are entitled to recover from Defendants their unpaid minimum wages, liquidated

       damages, pre-judgment interest, post-judgment interest, attorneys’ fees, interest, and costs

       and disbursements of this action pursuant to 29 U.S.C. § 216(b).

                                  SECOND CAUSE OF ACTION
                                    (FLSA – Unpaid Overtime)

107.   Plaintiffs, on behalf of themselves and the NJWL Class Members, repeat and reallege each

       and every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein.

108.   Defendants were required to pay the Plaintiffs and the FLSA Collective one and one-half

                                               14
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 15 of 21 PageID: 15



       (1 ½) times the regular rate of pay/applicable minimum wage rate for all hours worked in

       excess of 40 hours in a workweek.

109.   Defendants failed to pay the Plaintiffs and the FLSA Collective the overtime wages to

       which they were entitled under the FLSA.

110.   Defendants have violated and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq.,

       including 29 U.S.C. §§ 207(a)(1) and 215(a)(2).

111.   Defendants willfully violated the FLSA by knowingly and intentionally failing to pay the

       Plaintiffs and the FLSA Collective overtime wages.

112.   The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

       meaning of 29 U.S.C. § 255(a), requiring the application of the three year statute of

       limitations period.

113.   As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA Collective

       are entitled to recover from Defendants their unpaid overtime wages, liquidated damages,

       pre-judgment interest, post-judgment interest, attorneys’ fees, and costs and disbursements

       of this action pursuant to 29 U.S.C. § 216(b).

114.   By failing to pay overtime at a rate not less than one and one-half (1.5) times the regular

       rate of pay for work performed in excess of 40 hours per week Defendants caused the

       Plaintiffs and the NJWL Class Members to suffer loss of wages and interest thereon.

115.   Plaintiffs and the NJWL Class Members are entitled to recover from Defendants their

       unpaid overtime premium compensation, damages for unreasonably delayed payment of

       wages, liquidated damages, reasonable attorneys’ fees, and costs and disbursements of the

       action pursuant to 29 U.S.C. § 216(b).




                                                15
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 16 of 21 PageID: 16



                                THIRD CAUSE OF ACTION
                              (NJWL – Unpaid Minimum Wage)

116.   Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each and

       every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein.

117.   At all times relevant, Defendants were/are employers and Plaintiffs and the NJWL Class

       Members were/are employees within the meaning of N.J.S.A. §34:11-56a, et seq., and the

       supporting New Jersey Department of Labor and Workforce Development Regulations.

118.   Defendants have failed to pay the Plaintiffs and the Class Members the minimum hourly

       wages to which they were/are entitled under the NJWL and the supporting New Jersey

       Department of Labor and Workforce Development Regulations.

119.   Defendants were required to pay Plaintiff and the Class Members the requisite minimum

       wage that was in effect at the time of their employment (1) a rate of $7.25 for all hours

       worked from 2011 to 2015; (2) a rate of $8.00 per hour for all hours worked in 2016; (3) a

       rate of $8.30 for all hours worked in 2017; (4) a rate of $8.60 for all hours worked in 2018

       and (5) at a rate of $8.85 an hour for all hours worked on or after January 1, 2019 under

       N.J.S.A. § 34:11-56a, et seq. and the supporting New Jersey Department of Labor and

       Workforce Development Regulations.

120.   By Defendants' knowing or intentional failure to pay Plaintiff and the NJWL Class

       minimum hourly wages, they have willfully violated N.J.S.A. § 34:11-56a, et seq. and the

       supporting New Jersey Department of Labor and Workforce Development Regulations.

121.   Due to Defendants' violations of the NJWL, Plaintiff and the NJWL Class are entitled to

       recover from Defendants their unpaid minimum wages, liquidated damages, reasonable

       attorneys' fees and costs, and pre-judgment and post-judgment interest.

                                               16
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 17 of 21 PageID: 17



                                FOURTH CAUSE OF ACTION
                                 (NJWL – Unpaid Overtime)

122.   Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each and

       every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein.

123.   The overtime wage provisions of N.J.S.A. § 34: 11-56a, et seq. and the supporting New

       Jersey Department of Labor and Workforce Development Regulations apply to Defendants

       and protect the Plaintiffs and the NJWL Class Members.

124.   Defendants have failed to pay Plaintiff and the NJWL Class the overtime wages to which

       they are entitled under the N.J.S.A. § 34:11-56a, et seq. and the supporting New Jersey

       Department of Labor and Workforce Development Regulations - at a rate of 1.5 times the

       full minimum wage rate - for all hours worked beyond 40 per workweek.

125.   By Defendants' knowing or intentional failure to pay the Plaintiffs and the NJWL Class

       Members overtime wages for hours worked in excess of 40 hours per week, they have

       willfully violated N.J.S.A. § 34:11-56a4, et seq. and the supporting New Jersey Department

       of Labor and Workforce Development Regulations.

126.   By failing to pay overtime at a rate not less than one and one-half (1.5) times the regular

       rate of pay for work performed in excess of 40 hours per week Defendants caused the

       Plaintiffs and the NJWL Class Members to suffer loss of wages and interest thereon.

127.   Due to Defendants' violations of the NJWL, the Plaintiffs and the NJWL Class Members

       are entitled to recover from Defendants their unpaid overtime wages, liquidated damages,

       reasonable attorneys' fees and costs of the action, and pre-judgment and post-judgment

       interest.




                                               17
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 18 of 21 PageID: 18



                                 FIFTH CAUSE OF ACTION
                                    (NJWL – Sick Leave)

128.   Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each and

       every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein.

129.   On October 29, 2018 the New Jersey Paid Sick Leave Act, N.J.S.A. 34:11D-1 et seq.,

       became effective requiring the Defendants to provide the Plaintiffs and the Class Members

       one hour of paid leave for every 30 hours worked.

130.   The New Jersey Paid Sick Leave Act further mandated that the Defendants provide written

       notice to the Plaintiffs and existing Class Members by November 29, 2018. Defendants

       violated these provisions by intentionally failing to provide the requisite notice.

131.   The New Jersey Paid Sick Leave Act further required the Defendants to maintain paid leave

       records for up to five years with the caveat that any failure to maintain or retain adequate

       records creates rebuttable presumption that employer violated the Act.

132.   Failure to comply with the requirements of the New Jersey Paid Sick Leave Act gives rise

       to the Plaintiffs and the Collective Members to a private right of action.

133.   By failing to pay sick leave Defendants caused the Plaintiffs and the NJWL Class Members

       to suffer loss of wages and interest thereon.

134.   Due to Defendants' violations of the NJWL, the Plaintiffs and the NJWL Class Members

       are entitled to recover from Defendants their unpaid sick leave wages, liquidated damages,

       reasonable attorneys' fees and costs of the action, and pre-judgment and post-judgment

       interest.




                                                18
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 19 of 21 PageID: 19



                            SIXTH CAUSE OF ACTION
 (Civil Damages for Fraudulent Filing of Information Returns under 26 U.S.C. § 7434(a))

135.   Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each and

       every allegation of the preceding paragraphs hereof with the same force and effect as

       though fully set forth herein.

136.   By failing to provide Plaintiff and NJWL Class Members with accurate IRS Forms W-2

       for all of the tax years during which they were employed by Defendants, and failing to

       properly record, account for, and report to the IRS all monies paid to Plaintiff and the Class

       as compensation for all of the work performed during the course of employment with the

       Defendants, and failing to properly report employee income and withhold amounts listed

       on W-2 forms as monies withheld, Defendants filed fraudulent information returns with

       the IRS, in violation of 26 U.S.C. §7434.

137.   Under the Internal Revenue Code, “[i]f any person willfully files a fraudulent information

       return with respect to payments purported to be made to any other person, such person may

       bring a civil action for damages against the person so filing such return.” 26 U.S.C. §

       7434(a).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, the FLSA Collective Plaintiffs and the

       Class, respectfully request that this Court grant the following relief:

A.     Designation of this action as a collective action and ordering the prompt issuance of notice

       pursuant to 29 U.S.C. § 216(b) to all similarly situated members of an FLSA Opt-In Class,

       apprising them of the pendency of this action, permitting them to assert timely FLSA

       claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b)

       and appointing Plaintiffs and their counsel to represent the NJWL Class Members;

                                                19
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 20 of 21 PageID: 20



B.    That, at the earliest possible time, Plaintiffs be allowed to give notice of this collective

      action, or that the Court issue such notice, to all Employees who are presently working at,

      or who have worked at any time during the three years immediately preceding the filing of

      this suit, up through and including the date of this Court's issuance of court-supervised

      notice at Topkapi II, located at 178 Piermont Road, Cresskill, New Jersey 07626. Such

      notice shall inform them that this civil action has been filed, of the nature of the action, and

      of their right to join this lawsuit if they believe they were denied proper wages;

C.    Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2) and

      (b)(3) on behalf of the Class Members and appointing Plaintiffs and their counsel to

      represent the Class;

D.    Unpaid minimum wages, overtime wages, and an additional and equal amount as liquidated

      damages pursuant to the FLSA and the supporting United States Department of Labor

      regulations;

E.    Unpaid minimum wages, overtime wages, and an additional and equal amount as liquidated

      damages pursuant to N.J.S.A. § 34:11-56a, et seq., and the supporting New Jersey

      Department of Labor and Workforce Development Regulations;

F.    Civil damages of $5,000 per Plaintiff for the fraudulent filing of information returns,

      pursuant to 26 U.S.C. §7434.

G.    An injunction against Defendants and its officers, agents, successors, employees,

      representatives and any and all persons acting in concert with Defendants, as provided by

      law, from engaging in each of the unlawful practices, policies and patterns set forth herein;

H.    An award of prejudgment and post-judgment interest;

I.    An award of costs and expenses of this action together with reasonable attorneys’ and



                                                20
Case 2:19-cv-20786-CCC-ESK Document 1 Filed 11/26/19 Page 21 of 21 PageID: 21



      expert fees;

J.    Such other relief as this Court deems just and proper.

                                      JURY DEMAND

      Pursuant to Rule 38(b) of the FRCP, Plaintiffs demand a trial by jury.

Dated: November 26, 2019
       New York, New York
                                                   Respectfully submitted,

                                                   Akin Law Group PLLC

                                                   /s/ Robert D. Salaman
                                                   ________________________
                                                   Robert D. Salaman
                                                   Zafer A. Akin
                                                   45 Broadway, Suite 1420
                                                   New York, NY 10006
                                                   (212) 825-1400
                                                   rob@akinlaws.com
                                                   zafer@akinlaws.com

                                                   Counsel for Plaintiffs, FLSA Collective
                                                   Plaintiffs and the Class




                                              21
